DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 03/09/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 9 of 554 recites “electrodes capable of being individually activated to apply a clamping force field… a rotation field that is orthogonal to the clamping force field…”, this is interpreted as electrodes are activated to apply a clamping force field working with a rotation field.   Claim 1 and 9 of 554 recites “activate one or more of the electrode…”, i.e. activating one electrode while a other electrodes are deactivated.    Further, claim 1 and 9 of 554 recites “apply the rotation field at a selected angle to cause the first subset of the chiplets to be oriented at the desired orientation angle.” , this is interpreted that a first electrode is active (since an electrode needs to be active to apply clamp field) and another is deactivated causing the chiplet to change orientation to required angle.  Therefore, limitations of claim 1 from 554 is viewed they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.   Since App485 describes activating a single electrode while another electrode is deactivated to activate means to change the chiplet to change orientation.   For these reasons the claims should be rejected under nonstatutory double patenting.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.
 
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.  Similar rational used as in claim 1.

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,302,554 (hereinafter as 554). Although the claims at issue are not identical, they are not patentably distinct from each other because it is viewed as word manipulation as claim is anticipated by different order.

Allowable Subject Matter
Claims 6-8,10-11 and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839